 

 

PAUL MUELLER COMPANY
TAX SAVINGS PLAN



RESTATED AS OF OCTOBER 31, 2003

 

 

[cover sheet]

10-K & EXHIBITS - PAGE 50

TABLE OF CONTENTS

ARTICLE I

Page

USING THE PLAN DOCUMENT

 

1.1

Introduction

1

1.2

Definitions

1

1.3

How to File a Claim

1

1.4

Coverage

1

1.5

Elections

1

1.6

Benefits Generally

1

1.7

Dependent Care Benefits

1

1.8

Exclusions

1

1.9

General Provisions

1

     

ARTICLE II

 

DEFINITIONS

 

2.1

Benefits Committee

2

2.2

Claims Administrator

2

2.3

Code

2

2.4

Company

2

2.5

Dependent

2

2.6

Eligible Child

3

2.7

Eligible Employee

3

2.8

Employer

3

2.9

ERISA

3

2.10

Highly Compensated Employee

3

2.11

Key Employee

3

2.12

Plan

3

2.13

Plan Administrator

3

2.14

Plan Year

3

2.15

We

3

2.16

You

3

     

ARTICLE III

 

HOW TO FILE A CLAIM

 

3.1

Filing a Claim

4

3.2

Decisions on Claims

4

3.3

Appealing a Claim

5

3.4

Decisions on Appeal

5

-i-

10-K & EXHIBITS - PAGE 51

ARTICLE IV

 

COVERAGE

 

4.1

Commencement of Coverage

6

4.2

Termination of Coverage

6

4.3

Continuation of Coverage

6

     

ARTICLE V

 

ELECTIONS AND YOUR ACCOUNTS

 

5.1

Your Accounts

7

5.2

Contributions to Your Accounts

7

5.3

Absence of Election

8

5.4

Changing Elections During the Plan Year

9

5.5

Forfeitures

11

5.6

Termination of Employment

12

5.7

Death

12

5.8

Authorized Leave of Absence

12

5.9

Military Leave of Absence

13

5.10

Medical Child Support Orders

13

     

ARTICLE VI

 

BENEFITS GENERALLY

 

6.1

Benefits

14

6.2

Payment of Benefits

14

6.3

Covered Dependent Care Expenses

14

6.4

Covered Health Care Expenses

14

6.5

Tax Consequences of Plan Participation

15

6.6

Effect of Election on Social Security Benefits

15

6.7

Nondiscrimination Rules

16

     

ARTICLE VII

 

DEPENDENT CARE BENEFITS

 

7.1

Dependent Care

17

7.2

Care Providers

17

7.3

Household Services

17

7.4

Divorced or Separated Parents

17

7.5

Alternative Tax Credit

18

7.6

Special Nondiscrimination Rules

18

     

ARTICLE IX

 

ADMINISTRATION OF THE PLAN

 

9.1

Administration of the Plan

20

9.2

Reliance on Tables, etc.

20

9.3

Indemnification of Benefits Committee Members

20

9.4

Actions

21

9.5

Expenses

21

-ii-

10-K & EXHIBITS - PAGE 52

ARTICLE X

 

GENERAL PROVISIONS

 

10.1

Any Questions

22

10.2

Governing Law

22

10.3

Alienation

22

10.4

Termination and Amendment

22

10.5

General Information

22

10.6

Agent for Service of Process

22

10.7

Participant's Rights

22

10.8

Privacy

22

10.9

Number

23

10.10

Plan Not in Place of Workers' Compensation

23

10.11

Effective Date

23

     

APPENDIX A

 

CONTINUATION OF COVERAGE UNDER COBRA

24

     

APPENDIX B

 

CONTINUATION OF COVERAGE UNDER THE FMLA

26

     

APPENDIX C

 

TAX BENEFITS AVAILABLE FOR DEPENDENT CARE EXPENSES

28

     

APPENDIX D

 

PARTICIPANTS' RIGHTS

31

     

APPENDIX E

 

DISCLOSURE TO THE EMPLOYER OF PROTECTED HEALTH INFORMATION

33

     

-iii-

10-K & EXHIBITS - PAGE 53

ARTICLE I

USING THE PLAN DOCUMENT

1.1

Introduction

.  This is not just a summary of your Plan, but the actual Plan document,
written so that it can be used by you, the Employer, and the Claims
Administrator in administering the Plan.  In addition to this Article, which
explains how to use the Plan document, the Plan has eight other articles.  A
brief summary of what you will find in each of them is given below. 

1.2

Definitions

.  Many of the terms used throughout the Plan are defined in Article II.  Note
that some very commonly used terms, such as "we" and "you," are specially
defined in that Article. 



1.3

How to File a Claim

.  Article III sets forth the Plan's claims and appeals procedure.  We have
tried to streamline the claim filing procedure as much as possible.  Your
cooperation in filling out the forms completely will help us administer the Plan
and will avoid delays in paying your benefits. 



1.4

Coverage

.  In Article IV, we explain the coverage rules of the Plan. 



1.5

Elections

.  Article V describes how you make elections under the Plan, and also the
maintenance of accounts on your behalf. 



1.6

Benefits Generally

.  In Article VI, we describe the benefits provided by the Plan. 



1.7

Dependent Care Benefits

.  Article VII describes the special rules that apply to dependent care
benefits. 



1.8

Exclusions

.  There are a number of exclusions that apply to all Plan benefits.  Instead of
repeating these each time a benefit is described, we have listed them in Article
VIII of the Plan. 

1.9

General Provisions

.  General provisions important to the administration of the Plan are set forth
in Article IX, including information the government requires to be included in
this document. 





1

10-K & EXHIBITS - PAGE 54

ARTICLE II

DEFINITIONS

2.1

Benefits Committee

means the committee appointed by the Company to supervise the administration of
the Plan. 



2.2

Claims Administrator

means Total Administrative Services Corporation ("TASC"), which may be contacted
at the following address: 



2302 International Lane
Madison, Wisconsin 53704-3104

2.3

Code

means the Internal Revenue Code of 1986, as amended. 





2.4

Company

means the Paul Mueller Company.  The Company's address is 1600 West Phelps, P.O.
Box 828, Springfield, Missouri 65801-0828, and its telephone number is (417)
831-3000. 





2.5

Dependent

means any person who is (a) an Eligible Child or (b) the spouse (unless legally
separated) of an Eligible Employee. 





2.6

Eligible Child

means any person who: 





 

(a)

is the natural, adopted, or stepchild of an Eligible Employee; 



 

(b)

resides with the Eligible Employee; 



 

(c)

receives over half of his or her financial support from the Eligible Employee; 



 

(d)

is single, and 



 

(e)

is either (1) under nineteen (19) years of age, (2) a full-time high school
student, (3) a full-time student in an accredited college or university who has
not reached his or her 23rd birthday, or (4) a Disabled Child. 



 

A child will be considered "adopted" only when he or she is adopted or placed
for adoption.  A child is placed for adoption when an Eligible Employee assumes
and retains a legal obligation for total or partial support of the child in
anticipation of adoption.  The child's placement with the Eligible Employee will
be considered to terminate upon termination of this legal obligation. 



A "Disabled Child" is any child who is not able to support himself or herself
because the child is mentally retarded or physically incapacitated, regardless
of the child's age, provided that the mental retardation or physical incapacity
began while he or she was an Eligible Child as determined under clause (e)(1),
(e)(2), or (e)(3), above. 





2

10-K & EXHIBITS - PAGE 55

 

The residency requirement of clause (b) will be considered satisfied as to
children temporarily residing away from an Eligible Employee's home for
full-time educational purposes.  If the Eligible Employee and his or her former
spouse have been granted a dissolution of marriage, or if they are living apart,
the residency requirement of clause (b) will be considered satisfied as to
children residing with the spouse or former spouse, and the support requirement
of clause (c) will be considered satisfied as to children who receive over half
of their support from the Participant and his or her spouse or former spouse
together. 



The term "Eligible Child" will also include any child of an Eligible Employee,
to the extent required by a Qualified Medical Child Support Order, as defined in
Section 609 of ERISA. 



2.7

Eligible Employee

means any full-time employee of an Employer.  A full-time employee is an
employee who is regularly scheduled to work thirty (30) or more hours per week. 



2.8

Employer

means the Company, Mueller Field Operations, Inc., and any other affiliated
employer that adopts the Plan with the consent of the Company. 





2.9

ERISA

means the Employee Retirement Income Security Act of 1974, as amended from time
to time. 





2.10

Highly Compensated Employee

means an Eligible Employee who is a "highly compensated employee," within the
meaning of Section 414(q) of the Code. 





2.11

Key Employee

means an Eligible Employee who is a "key employee," within the meaning of
Section 416(i)(1) of the Code. 





2.12

Plan

means this Paul Mueller Company Tax Savings Plan. 





2.13

Plan Administrator

means the Benefits Committee. 





2.14

Plan Year

means the period from January 1 through December 31. 





2.15

We

means the Plan Administrator. 





2.16

You

means any person who is covered under this Plan as an Eligible Employee. 







3

10-K & EXHIBITS - PAGE 56

ARTICLE III

HOW TO FILE A CLAIM

3.1

Filing a Claim

.  When you wish to be reimbursed from your account for a Covered Health Care
Expense or Covered Dependent Care Expense, you should complete a claim form. 
The deadline for submitting these claims is 90 days after the close of the Plan
Year in which the claims were incurred.  Claim forms are available from either
the Human Resources Department or the Claims Administrator.  They should be
returned to the Claims Administrator when completed.  The name and address of
the Claims Administrator are shown in Article II. 



Your claim form must be accompanied by a receipt or bill indicating the type of
expense you have incurred and the amount of that expense.  In the case of a
Covered Health Care Expense, you will be required to sign a statement indicating
that you have not been reimbursed for the expense from any health plan, and that
the expense is, in fact, not reimbursable to you from any health plan.  In the
case of a Covered Dependent Care Expense, you must provide the name, address and
Social Security number (or taxpayer identification number in the case of a
corporation or other organization) of the person providing the care for your
Dependent. 



The Plan Administrator may also offer you the opportunity to pay for Covered
Health Care Expenses using a debit card.  In this case, you will not need to
file a claim.  Each debit card transaction will be substantiated in accordance
with procedures maintained by the Claims Administrator.  You may still be asked
to furnish receipts or other documentation of a Covered Health Care Expense. 

3.2

Decisions on Claims

.  The Claims Administrator will decide a claim for reimbursement of Covered
Health or Dependent Care Expenses within 30 days after the claim is received
(though an extension of up to 15 days may be taken by the Claims Administrator
in circumstances beyond the control of the Plan). 



You will be notified of all payments and will receive an explanation of how the
payments were calculated.  If a claim is wholly or partially denied, you will be
furnished a written notice setting forth: 



 

(a)

The specific reasons for the denial; 

 

(b)

A reference to the specific Plan provisions on which the denial was based; 



 

(c)

A description of any additional material or information necessary for you to
perfect the claim, along with an explanation of why such material or information
is necessary; and 



 

(d)

Appropriate information as to the steps to be taken if you wish to appeal from
the denial of your claim, including your right to submit written comments and
have them considered, your right to review, upon request and free of charge,
relevant documents, and your right to file suit under Section 502(a) of ERISA
after review; and 





4

10-K & EXHIBITS - PAGE 57

 

(e)

If an internal rule, guideline, protocol or other similar criterion was relied
upon in making the adverse determination, either the specific rule, guideline,
protocol or similar criterion; or a statement that such rule, guideline,
protocol or other similar criterion was relied upon in making the adverse
determination and that you may obtain a copy of the rule, guideline, protocol or
other criterion free of charge and upon request. 



 

If an extension of time for processing is required, written notice of the
extension will be furnished to you before the end of the initial period.  The
extension notice will indicate the special circumstances requiring an extension
of time and the date by which a final decision will be rendered.  If an
extension is required because you have not provided sufficient information for
the Claims Administrator to decide your claim, you will be notified of the
information needed and given 45 days to provide this information. 



3.3

Appealing a Claim

.  If a claim is denied, you may appeal the denial to us, upon written
application addressed and delivered to the Benefits Committee.  You may review
documents pertinent to your appeal and may submit issues and comments in
writing.  We will consider your appeal without deference to the original
decision by the Claims Administrator.  No appeal will be considered unless we
receive it within 180 days after you receive written notification of denial
of your claim.  We will decide your appeal within 60 days after it is received. 



3.4

Decisions on Appeal

.  We will make our decision in writing.  If your appeal is wholly or partially
denied, you will be furnished a written notice setting forth: 





 

(a)

The specific reasons for the denial; 



 

(b)

A reference to the specific Plan provisions on which the denial was based; 



 

(c)

A statement that you are entitled to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to your claim for benefits; 



 

(d)

A statement of your right to file suit under Section 502(a) of ERISA; and 



 

(e)

If an internal rule, guideline, protocol or other similar criterion was relied
upon in making the adverse determination, either the specific rule, guideline,
protocol or similar criterion; or a statement that such rule, guideline,
protocol or other similar criterion was relied upon in making the adverse
determination and that you may obtain a copy of the rule, guideline, protocol or
other criterion free of charge and upon request. 





5

10-K & EXHIBITS - PAGE 58



ARTICLE IV

COVERAGE

4.1

Commencement of Coverage

.  Coverage under the Plan will begin on the day you become an Eligible
Employee.  In no event, however, will you become eligible before the Effective
Date.  This Section describes only when you become eligible to participate in
the Plan.  In order to contribute to an account, you must file an election in
accordance with Article V. 



4.2

Termination of Coverage

.  Your coverage under the Plan will terminate on the earlier of: 





 

(a)

The date you cease to be an Eligible Employee; or 



 

(b)

The date this Plan is terminated. 



 

Although elections made under this Plan automatically terminate as of the date
you cease to be eligible to participate, you may continue to submit claims with
respect to expenses incurred prior to your termination of participation.  As
with all claims, the deadline for submitting these claims is 60 days after the
end of the Plan Year in which the claims were incurred. 



4.3

Continuation of Coverage

.  As explained in Sections 5.6 and 5.7, you (or your Dependents) may elect to
continue making contributions to a Health Care Flexible Spending Account if
coverage terminates due to an event listed in the federal "COBRA" statute. 
Those contributions would be made on an after-tax basis.  Moreover, even though
you may not contribute to your Dependent Care Flexible Spending Account after
you cease to be an Eligible Employee, Section 5.6 explains how you may continue
to obtain reimbursements from that account -- even with respect to claims
incurred during the portion of the Plan Year after you cease to be an Eligible
Employee. 







6

10-K & EXHIBITS - PAGE 59



ARTICLE V

ELECTIONS AND YOUR ACCOUNTS

5.1

Your Accounts

.  You will have up to two bookkeeping accounts established to keep track of
your contributions under the Plan.  These accounts are as follows: 

 

(a)

Health Care Flexible Spending Account

-- used to keep track of contributions available to reimburse you for Covered
Health Care Expenses. 

 

(b)

Dependent Care Flexible Spending Account

-- used to keep track of contributions available to reimburse you for Covered
Dependent Care Expenses. 

 

Your Health Care Flexible Spending Account will reflect the contributions you
elect to have allocated to that account over the course of the entire Plan
Year.  Your Dependent Care Flexible Spending Account will reflect the
contributions allocated to that account each pay period from your pay, plus any
contributions left in them from previous pay periods. 



5.2

Contributions to Your Accounts

.  The amount in your accounts will be determined by the number of dollars you
elect to have taken from your pay.  You may elect, during the 30-day period
after your employment by the Employer, the amount (if any) you want taken from
your pay during the remainder of the Plan Year and contributed to your Flexible
Spending Accounts.  Thereafter, you may elect during each annual open enrollment
period the amount (if any) you want taken from your pay during the following
Plan Year and contributed to your Flexible Spending Accounts.  Your election
must be made in the manner prescribed by the Plan Administrator. 



If you elect to have a portion of your pay contributed to your accounts, you
must separately elect the amount to be contributed to each account.  You may
choose not to have your pay reduced at all, in which case nothing will be
contributed to your accounts. 



The maximum amount you may have contributed each Plan Year to the Flexible
Spending Accounts described in Paragraphs 5.1(a) and 5.1(b) are as follows: 



Health Care Flexible Spending Account -- $5,000 



Dependent Care Flexible Spending Account -- $5,000 (1) 



The amount you elect to contribute to your accounts will be deducted from your
pay in equal amounts over the course of the Plan Year.  In calculating the
amount to be taken from your pay over the course of the Plan Year, we will
assume you will continue to work for the Employer through the end of the Plan
Year. 

 

(1)

If you are married and will file a separate federal income tax return for the
year (as opposed to a joint return with your spouse), you may contribute only
$2,500 to your Dependent Care Flexible Spending Account.  You may not contribute
more than half of your pay to your Dependent Care Flexible Spending Account.  If
you are married, you may not contribute more than your spouse's earned income
for the year. 



7

10-K & EXHIBITS - PAGE 60



5.3

Absence of Election

. 

 

(a)

Upon Becoming An Employee

.  If you do not file an election during the first 30 days after you become an
Eligible Employee, you will be considered to have elected not to contribute to
either of the Flexible Spending Accounts for the remainder of that Plan Year. 

 

(b)

Subsequent Plan Years

.  If you do not file an election during any subsequent open enrollment period,
you will be considered to have elected not to contribute to either of the
Flexible Spending Accounts for the following Plan Year -- even if you had
previously been contributing to such an account.  It is therefore important
that, if you wish to continue contributing to either of the Flexible Spending
Accounts, you return an election form each open enrollment period. 

5.4

Changing Elections During the Plan Year

.  Except as provided in this Section 5.4, elections made under Section 5.2 (or
deemed to have been made under Section 5.3) may not be revoked or modified by
you during the Plan Year. 

 

(a)

Health Care Flexible Spending Account

.  You may revoke an election made with respect to your Health Care Flexible
Spending Account, and then make a new election for the balance of the Plan Year,
if any of the following circumstances applies: 

   

  (i)

Change in Status

.  You experience a "change in status" (as defined in (A), below) and your
election change is "consistent with" that change in status (as described in (B),
below). 

     

(A)

A "change in status" includes any of the following: 



       

  (I)

A change in your legal marital status -- whether through marriage, divorce,
legal separation, annulment, or the death of your spouse; 



       

 (II)

A change in the number of your Dependents -- including the birth, adoption,
placement for adoption, or death of a Dependent; 



       

(III)

A change in your employment status, or in the employment status of your spouse
or child, including any of the following: 



         

(1)

A termination or commencement of employment; 



         

(2)

A switch between part-time and full-time status; 



         

(3)

A strike or lockout; 



8

10-K & EXHIBITS - PAGE 61

         

(4)

The commencement of, or the return from, an unpaid leave of absence; 



         

(5)

A change in worksite; or 



         

(6)

Any other employment-related change that causes you, your spouse, or your child
to gain or lose eligibility for coverage under any health plan of any employer; 



       

(IV)

An event that causes your Dependent to satisfy or cease to satisfy the
requirements for coverage under any health plan of any employer -- whether due
to the attainment of a specified age, student status, or any similar
circumstance; or 



       

 (V)

A change in your place of residence, or in the place of residence of your spouse
or child. 



     

(B)

An election change is "consistent with" a change in status if, and only if, the
election change is on account of and corresponds with a change in status that
affects eligibility for coverage under any health plan. 



   

 (ii)

Child Support Order

.  Pursuant to a judgment, decree, or order resulting from a divorce, legal
separation, annulment, or change in legal custody, either: 

     

(A)

You are required to provide health coverage for your child, in which event you
may elect (or we may require you) to begin contributing to your Health Care
Flexible Spending Account on behalf of that child, or 



     

(B)

Your former spouse is required to provide health coverage for your child, in
which event you may revoke an existing election to contribute to your Health
Care Flexible Spending Account on behalf of that child. 



   

(iii)

Medicare or Medicaid

.  You, your spouse, or your child either gain or lose entitlement to benefits
under either Medicare or Medicaid. 

 

(b)

Dependent Care Flexible Spending Account

.  You may revoke an election made with respect to your Dependent Care Flexible
Spending Account, and then make a new election for the balance of the Plan Year,
if any of the following circumstances applies: 



9

10-K & EXHIBITS - PAGE 62

   

  (i)

Change in Status

.  You experience a "change in status" (as defined in (A), below) and your
election change is "consistent with" that change in status (as described in (B),
below). 

     

(A)

A "change in status" includes any of the following: 



       

  (I)

A change in your legal marital status -- whether through marriage, divorce,
legal separation, annulment, or the death of your spouse; 



       

 (II)

A change in the number of your Dependents -- including the birth, adoption,
placement for adoption, or death of a Dependent; 



       

(III)

A change in your employment status, or in the employment status of your spouse
or child, including any of the following: 



         

(1)

A termination or commencement of employment; 



         

(2)

A switch between part-time and full-time status; 



         

(3)

A strike or lockout; 



         

(4)

The commencement of, or the return from, an unpaid leave of absence; 



         

(5)

A change in worksite; or 



         

(6)

Any other employment-related change that causes you, your spouse, or your child
to gain or lose eligibility for coverage under a dependent care assistance
program of any employer; 



       

(IV)

An event that causes your dependent to satisfy or cease to satisfy the
requirements for coverage under any dependent care assistance program -- whether
due to the attainment of a specified age, student status, or any similar
circumstances described in this Plan; or 



       

 (V)

A change in your place of residence, or in the place of residence of your spouse
or child. 



     

(B)

An election change is "consistent with" a change in status if, and only if, the
election change is on account of and corresponds with: 



10

10-K & EXHIBITS - PAGE 63

       

  (I)

A change in status that affects eligibility for coverage under any employer's
dependent care assistance program; or 



       

 (II)

A change in status that affects eligibility of Covered Dependent Care Expenses
for the tax exclusion under Code Section 129. 



   

 (ii)

Change in Cost

.  You may revoke an election and make a new election under your Dependent Care
Flexible Spending Account if the change in election corresponds to a significant
increase or significant decrease in the cost of dependent care charged by your
existing dependent care provider.  This paragraph applies only if the change in
cost is imposed by a dependent care provider who is not your relative. 

   

(iii)

Change in Coverage

.  You may revoke an election and make a new election under your Dependent Care
Flexible Spending Account if your need for dependent care from your existing
dependent care provider is significantly reduced or eliminated, and your new
election corresponds to that reduction or elimination. 

   

(iv)

Change in Dependent Care Provider

.  You may revoke an election and make a new election under your Dependent Care
Flexible Spending Account if you change dependent care providers and the new
election corresponds to the change in care provider. 

   

 (v)

Change Under Other Employer's Plan

.  You may revoke an election and make a new election under your Dependent Care
Flexible Spending Account if a change in coverage is elected under another
employer dependent care assistance plan (including a plan sponsored by the
Employer), but only if either of the following is true: 

     

(A)

The election under the other plan is made under rules similar to those described
in this Section 5.4, or 



     

(B)

The plan year under the other plan differs from the Plan Year of this Plan. 



 

Any new election made under this Section 5.4 must be received by the Plan
Administrator within 30 days after the occurrence of the event permitting the
change.  Such a new election will be effective with the first pay period
beginning after a properly completed election form is received by the Plan
Administrator. 



5.5

Forfeitures

.  You need not use all of the contributions in your Health and Dependent Care
Flexible Spending Accounts during a month; amounts not used will remain in these
accounts for later use during the year.  However, as required under the Code,
you will forfeit all contributions in these accounts at the end of the Plan Year
unless, within 90 days after the end of the Plan Year, you submit claims for
payment of expenses incurred during the Plan Year that just ended (and, in the
case of your Health Care Flexible Spending Account, during the portion of that
Plan Year in which you contributed to that Account).  Any forfeited
contributions will be used to help defray the expenses of Plan administration. 



11

10-K & EXHIBITS - PAGE 64

5.6

Termination of Employment

.  If you terminate your employment while you have a balance in your Dependent
Care Flexible Spending Account, you may continue to file claims for
reimbursement from your Dependent Care Flexible Spending Account for Covered
Dependent Care Expenses incurred through the end of the Plan Year, though you
may not continue to contribute to your Dependent Care Flexible Spending
Account.  If you terminate your employment while you have a balance in your
Health Care Flexible Spending Account, you may continue to file claims for
reimbursement from your Health Care Flexible Spending Account, but (except as
provided in the following paragraph) only for Covered Health Care Expenses
incurred prior to the date your employment terminated.  All claims for payment
of those expenses must be submitted within 90 days after the end of the Plan
Year in which your employment terminates. 



You (and your Dependents) may continue to submit claims for reimbursement from
your Health Care Flexible Spending Account for Covered Health Care Expenses
incurred through the end of the Plan Year in which you terminate employment by
electing to continue making contributions to your account for the remainder of
that Plan Year.  Your contributions would be equal to the amount previously
taken from your pay (plus an additional 2% of that amount, as an administrative
fee), but they would not be made on a pre-tax basis.  Your ability to extend
benefits in this fashion would be governed by the federal coverage continuation
rules known as "COBRA." The full set of COBRA rules would apply to your
continued ability to use your Health Care Flexible Spending Account, except that
you would not be permitted to contribute to, or to make claims against, your
Health Care Flexible Spending Account for a period extending beyond the end of
the Plan Year in which you terminate employment.  These rules are described in
Appendix A. 

5.7

Death

.  If you die while you have a balance in a Flexible Spending Account, your
Dependents may submit claims for reimbursement, but only for covered expenses
incurred prior to your death.  Claims for payment of those expenses must be
submitted within 90 days after the end of the Plan Year in which you die. 



Moreover, your surviving dependents may continue to submit claims for
reimbursement from a Health Care Flexible Spending Account for Covered Health
Care Expenses they incur by electing to make contributions to their own Health
Care Flexible Spending Accounts.  Your dependents' contributions would be equal
to the amounts previously taken from your pay (plus an additional 2% of that
amount, as an administrative fee), but they would not be made on a pre-tax
basis.  Your dependents' right to extend benefits in this fashion would be
governed by the COBRA rules, except that this right would apply only through the
end of the Plan Year in which you die.  These rules are described in Appendix
A. 



12

10-K & EXHIBITS - PAGE 65

5.8

Authorized Leave of Absence

.  You may also have a right to continue coverage under the Health Care Flexible
Spending Account portion of this Plan during a period when you are on an
authorized leave of absence (including a leave of absence authorized under the
Family and Medical Leave Act).  Your right to continue coverage during such a
leave of absence, and the manner in which that coverage would be continued, is
described in Appendix B. 

5.9

Military Leave of Absence

.  Federal law ensures that you may continue coverage while on leave for the
purpose of military training or service.  For more information concerning your
right to continued coverage during such a leave, please contact the Plan
Administrator. 

5.10

Medical Child Support Orders

.  Medical child support orders, typically issued in divorce proceedings, may
create or recognize the right of a child of an Employee to be covered under the
Health Care Flexible Spending Account portion of this Plan.  Such an order must
be "qualified" in order for this Plan to be bound by it.  Please contact the
Plan Administrator for a copy of the written procedures we follow to determine
whether a medical child support order is qualified. 



13

10-K & EXHIBITS - PAGE 66

ARTICLE VI

BENEFITS GENERALLY

6.1

Benefits

.  You may choose to receive your full pay or to have a portion of it applied to
reimburse you for Covered Health Care Expenses or Covered Dependent Care
Expenses. 

6.2

Payment of Benefits

.  When you have a Covered Dependent Care Expense, as described in Section 6.3,
the Plan will, at your request, reimburse you from your Dependent Care Flexible
Spending Account for that expense.  Your Dependent Care Flexible Spending
Account will be reduced by the amount of the reimbursement.  The Plan will not
pay you more than the amount then in your Account. 



When you have a Covered Health Care Expense, as described in Section 6.4, the
Plan will, at your request, reimburse you from your Health Care Flexible
Spending Account for that expense.  Your Health Care Flexible Spending Account
will be reduced by the amount of the reimbursement.  The Plan will pay you up to
the amount you have elected to contribute to that Account for the entire Plan
Year. 

6.3

Covered Dependent Care Expenses

.  A Covered Dependent Care Expense is an expense incurred by you that is
covered under the separate Dependent Care Flexible Spending Plan set forth in
Article VII of this Plan. 

6.4

Covered Health Care Expenses

. 

 

(a)

In General

.  Except as provided in Paragraph (c), below, Covered Health Care Expenses are
amounts you pay (for yourself or your Dependents) as deductibles or co-payment
amounts under a health plan, as well as other charges (other than insurance
premiums) for medical care, as that term is defined in Section 213(d) of the
Code.  In general, this term includes the diagnosis, cure, mitigation,
treatment, or prevention of a disease or injury. 

 

(b)

Examples

.  The following are examples of Covered Health Care Expenses, but only if the
expenses are incurred by you or your Dependents and neither you nor your
Dependents are reimbursed for the expenses from another health plan or policy: 

   

--

Acupuncture services connected with the diagnosis, cure, mitigation, treatment,
or prevention of disease 



     

--

Ambulance expenses 



     

--

Chiropractors' fees  



     

--

Contact lens solution 



     

--

Dental care 



     

--

Diagnostic Services, including laboratory and X-ray services 



     

--

Eye glasses and contact lenses 



     

--

Hospital bills 



     

--

Insulin 



 

14

10-K & EXHIBITS - PAGE 67

   

--

Medical appliances, such as artificial teeth or limbs, crutches, elastic
stockings, and hearing aids 



     

--

Non-prescription drugs that are legally procured, such as antacid, allergy
medicine, pain relievers, and cold medicine 



     

--

Nurses' fees 



     

--

Operations 



     

--

Oxygen equipment and oxygen 



     

--

Physicians' fees 



     

--

Prescription drugs 



     

--

Psychiatric care 



     

--

Psychologists' fees 



     

--

Smoking Cessation programs 



     

--

Surgical fees 



     

--

Transportation expenses primarily for and essential to medical care 



   

(c)

Limitations and Exclusions

.  The following expenses do not constitute Covered Health Care Expenses, and
will therefore not be subject to reimbursement from a Health Care Reimbursement
Account, even if they constitute medical care: 

   

--

Expenses for long-term care services 



     

--

Expenses for cosmetic surgery, unless directly related to a congenital
abnormality, a personal injury resulting from an accident or trauma, or a
disfiguring disease 



     

--

Premium payments for other health coverage (e.g., premiums paid for health
coverage under a plan maintained by a spouse's employer) 



     

--

Expenses for items that are merely beneficial to general good health (e.g. 
vitamins), or for toiletries (e.g.  toothpaste) or cosmetics (e.g., face cream) 



 

6.5

Tax Consequences of Plan Participation

.  This Plan is intended to be a "cafeteria plan," as described in Section 125
of the Code.  By structuring the Plan in this manner, you should realize
substantial tax savings on the amounts you contribute to your accounts.  In
general, those amounts will not be subject to federal or state income taxes, nor
to Social Security taxes.  Although we believe the Plan complies with Section
125, and that it therefore provides these tax benefits, there is currently no
procedure whereby we can submit the Plan to the Internal Revenue Service for its
approval.  There can thus be no guarantee that the intended tax benefits will be
available to you. 

6.6

Effect of Election on Social Security Benefits

.  By participating in this Plan, you not only avoid federal and state income
taxation on the amounts you contribute to your accounts, you also avoid
F.I.C.A.  (Social Security) taxation on those amounts.  This can be both good
and bad.  Your take home pay will be larger, but the wages taken into account
when computing your Social Security retirement benefit will be reduced.  For
some employees, the effect will be to receive a slightly smaller Social Security
retirement benefit than they would if they did not participate in this Plan. 



15

10-K & EXHIBITS - PAGE 68

6.7

Nondiscrimination Rules

. 

 

(a)

Key Employees

.  The amounts contributed to the Plan by Key Employees may not exceed 25% of
the amounts contributed to the Plan by all Employees.  In addition, amounts
contributed to the Dependent Care Flexible Spending Accounts of certain
officers, owners, or highly compensated employees, within the meaning of Section
129 of the Code, may not exceed 25% of the amounts contributed by all
Employees.  If, at any time, it appears that these limitations may be violated,
the Plan Administrator may reduce or reject any Key Employee's election (or that
of an officer, owner, or highly compensated employee, as the case may be), as
necessary to ensure that this limitation is not exceeded. 

 

(b)

Highly Compensated Employees

.  The Code also includes rules prohibiting discrimination under plans of this
kind in favor of Highly Compensated Employees.  If, at any time during a Plan
Year, it appears that this nondiscrimination rule may be violated, the Plan
Administrator may reduce or reject any contribution election made by a Highly
Compensated Employee. 



16

10-K & EXHIBITS - PAGE 69

ARTICLE VII

DEPENDENT CARE BENEFITS

7.1

Dependent Care

.  The Plan will, at your request, reimburse you from your Dependent Care
Flexible Spending Account for expenses you incur for dependent care or household
services that enable you to be gainfully employed.  The dependents for whom the
care or household services may be provided are: 

 

(a)

Your Dependent children under the age of 13 for whom you are entitled to take a
dependent deduction on your federal income tax return; or 



 

(b)

Your spouse, parents, grandparents, great grandparents, step-parents, aunts,
uncles, or Dependent children age 13 or over, if they are physically or mentally
incapable of caring for themselves and you provide over half of their financial
support for the year (except you need not provide over half of the support for
your spouse). 



7.2

Care Providers

.  Dependent care may be provided either in your home or outside of your home. 
If the care is for a spouse, parent, grandparent, great grandparent,
step-parent, aunt, uncle, or Dependent child age 13 or over, it may be provided
outside your home only if the dependent spends at least 8 hours each day in your
home.  If care is provided outside of your home and the person or facility
(providing the care) cares for more than 6 individuals, expenses will be
eligible for reimbursement only if the person or facility complies with all
applicable laws and regulations of any state or unit of local government.  No
payment will be made for dependent care provided by your spouse, Dependent
child, or other person for whom you or your spouse are entitled to take a
dependent deduction on your federal income tax return. 

7.3

Household Services

.  Expenses for household services may be reimbursed from your Dependent Care
Flexible Spending Account only if they are paid for the performance in and about
your home of ordinary and usual services necessary to the maintenance of your
household.  The expenses must be attributable, in part, to the care of a
dependent described in Section 7.1, above.  As an example, amounts paid for the
services of a domestic maid or cook may be reimbursed from your Dependent Care
Flexible Spending Account if a part of those services are provided to a
dependent listed in Section 7.1.  Expenses will not be reimbursed for the
services of a chauffeur, bartender, or gardener.  In addition, no payment will
be made for household services provided by your spouse, Dependent child, or
other person for whom you or your spouse are entitled to take a dependent
deduction on your federal income tax return. 

7.4

Divorced or Separated Parents

.  Special rules apply in the case of dependent care or household services for a
Dependent child of parents who are divorced, legally separated, or separated
under a written separation agreement.  For such a child, expenses for dependent
care and household services may be reimbursed from your Dependent Care Flexible
Spending Account only if the Dependent child: 

 

(a)

Is under age 13 or is physically or mentally incapable of caring for himself or
herself; 



17

10-K & EXHIBITS - PAGE 70

 

(b)

Receives over half of his or her support during the year from his or her
parents; 



 

(c)

Is in the custody of one or both of his or her parents for more than half of the
year; and 



 

(d)

Is in your custody for a longer period during the year than in the custody of
his or her other parent. 



7.5

Alternative Tax Credit

.  In some circumstances, it may be to your advantage not to contribute to your
Dependent Care Flexible Spending Account.  This is because the Code includes a
dependent care "tax credit" that is an alternative to the dependent care
benefits under this Plan.  That alternative credit is described in Appendix C. 
Although the tax credit is an alternative -- that is, you cannot use both this
Plan and the tax credit for the same dollar spent on dependent care -- it is
possible to use this Plan for a portion of your dependent care expenses and the
tax credit for another portion.  Use of this Plan does, however, reduce the
amount of dependent care expenses for which you may claim the tax credit.  We
encourage you to review in detail the discussion found in Appendix C. 

7.6

Special Nondiscrimination Rules

.  The Code limits the amount Highly Compensated Employees may receive in
dependent care benefits.  In particular, the average amount that non-Highly
Compensated Employees receive in dependent care benefits for a year must be at
least 55% of the average amount that Highly Compensated Employees receive.  In
making this computation, we may disregard Employees earning less than $25,000
per year.  In the event the benefits to be received by Highly Compensated
Employees would exceed the limitation just described, we will require Highly
Compensated Employees to reduce their contributions to their Dependent Care
Flexible Spending Accounts. 



18

10-K & EXHIBITS - PAGE 71

ARTICLE VIII

EXCLUSIONS

Despite other provisions of this Plan to the contrary, no payment will be made
for any expense you incur: 



 

(a)

For which you have received or are entitled to receive compensation under any
Workers' Compensation or occupational disease law; 



 

(b)

For a service that is provided or paid for by any government agency; 



 

(c)

Because of war or any act of war; 



 

(d)

While engaged in service with the armed forces of any nation or state; 



 

(e)

As a result of having engaged in a felony; 



 

(f)

That you are not required to pay; or 



 

(g)

While you are not covered under this Plan; for this purpose, an expense is
incurred at the time the service or supply is actually provided. 



19

10-K & EXHIBITS - PAGE 72

ARTICLE IX

ADMINISTRATION OF THE PLAN

9.1

Administration of the Plan

.  The administration of the Plan shall be under the supervision of the Benefits
Committee.  It shall be the principal duty of the Benefits Committee to see that
the Plan is carried out, in accordance with its terms, for the exclusive benefit
of persons entitled to participate in the Plan, without discrimination among
them.  The Benefits Committee shall have full power to administer the Plan, in
all of its details, subject to applicable requirements of law.  For this
purpose, the Benefits Committee's powers shall include, but shall not be limited
to, the following authority, in addition to all other powers provided by this
Plan: 

 

(a)

To make and enforce such rules and regulations as it deems necessary or proper
for the efficient administration of the Plan, including the establishment of any
claims procedures that may be required by applicable provisions of law; 



 

(b)

To interpret the Plan, its interpretations thereof in good faith to be final and
conclusive on all persons claiming benefits under the Plan; 



 

(c)

To decide all questions concerning the Plan and the eligibility of any person to
participate in the Plan; 



 

(d)

To appoint such agents, counsel, accountants, consultants and other person as
may be required to assist in administering the Plan; 



 

(e)

To allocate and delegate its responsibilities under the Plan and to designate
other person to carry out any of its responsibilities under the Plan, any such
allocation, delegation or designation to be in writing; and 



 

(f)

To enter into any and all contracts and agreements for carrying out the terms of
this Plan and for the administration of the Plan, and to do all acts as the
Benefits Committee, in its discretion, may deem necessary or advisable, any such
contracts, agreements and acts to be binding and conclusive on the parties
hereto and on the employees concerned. 



9.2

Reliance on Tables, etc

.  In administering the Plan, the Benefits Committee shall be entitled, to the
extent permitted by law, to rely conclusively on all tables, valuations,
certificates, opinions and reports that are furnished by, or in accordance with
the instructions of, accountants, counsel or other experts employed or engaged
by the Benefits Committee. 

9.3

Indemnification of Benefits Committee Members

.  The Company agrees to indemnify and defend, to the fullest extent permitted
by law, any person serving as a member of the Benefits Committee (including any
person who formerly served as a member of the Benefits Committee) against all
liabilities, damages, costs and expenses (including attorneys' fees and amounts
paid in settlement of claims approved by Company) occasioned by any act or
omission to act in connection with the Plan, if such act or omission is in good
faith; provided, however, that no member of the Benefits Committee shall be
relieved from responsibility under Part 4, Subtitle B, Title I, of ERISA. 



20

10-K & EXHIBITS - PAGE 73

9.4

Actions

.  Any act that the Plan authorizes or requires the Benefits Committee to do may
be done by a majority of the members thereof.  The action of such majority of
the members expressed by a vote at a meeting or in writing without a meeting
shall constitute the action of the Benefits Committee.  It shall have the same
effect for all purposes as if assented to by all of the members at the time in
office.  The Benefits Committee may authorize one or more of its members to sign
on its behalf any instructions, instruments, or other documents.  No member of
the Benefits Committee who is a Participant in the Plan shall be entitled to
vote on any matter pertaining solely to himself or herself. 

9.5

Expenses

.  The proper expenses of the Benefits Committee, including the compensation of
its agents, shall be paid by the Company, except to the extent that such
expenses are paid out of forfeited contributions under Section 5.5. 



21

10-K & EXHIBITS - PAGE 74

ARTICLE X

GENERAL PROVISIONS

10.1

Any Questions

.  If you have any questions or need additional information about this Plan,
please contact either the Claims Administrator or the Plan Administrator. 

10.2

Governing Law

.  This Plan is established in the State of Missouri.  To the extent federal law
does not apply, any questions arising under the Plan will be determined under
the laws of the State of Missouri. 

10.3

Alienation

.  No benefits under this Plan may be assigned; be subject to anticipation,
garnishment, attachment, execution, or levy of any kind; or be liable for your
debts or obligations.  Nonetheless, if you are, in our opinion, incapable of
giving a valid receipt for the payment, and if no guardian has been appointed
for you, the payment may be made to the person or persons who, in our opinion,
have assumed the obligations of caring for you. 

10.4

Termination and Amendment

.  The Company, acting through its Board of Directors, has the authority to
terminate this Plan at any time, or to amend and modify it from time to time, as
it deems proper.  Any amendment or modification will be in writing and as formal
as this Plan.  If the Plan is terminated, we will make payments to you from your
accounts for covered expenses incurred during the remainder of the Plan Year
(subject to the Plan's normal rules), based on applications for payment filed
after the Plan is terminated. 

10.5

General Information

.  This Plan is funded through salary reductions made by Eligible Employees. 
These amounts are held as part of the Employer's general assets until paid to
you as requests for reimbursement of covered expenses are approved.  The Plan is
a "cafeteria plan" under Section 125 of the Code.  The Plan Sponsor is the
Company.  The Company's employer identification number, as assigned by the
Internal Revenue Service, is 44-0520907.  The Plan is administered by the
Benefits Committee, although claims are processed by the Claims Administrator. 
The number assigned to this Plan by the Company is 505.  The number for the
separate dependent care assistance plan set forth in Article VII is 506. 

10.6

Agent for Service of Process

.  The Company is the Plan's agent for service of legal process, and may be
served at the address shown in Section 2.4. 

10.7

Participant's Rights

.  As a participant in the Plan, you are entitled to certain rights and
protections under ERISA.  These rights are described in Appendix D. 



10.8

Privacy

.  The Plan will disclose protected health information that is created or
received under the Health Care Flexible Spending Account portion of this Plan to
the Employer only to the extent permitted by the administrative simplification
provisions of the Health Insurance Portability and Accountability Act of 1996
("HIPAA") and its regulations (the "Privacy Rule").  These procedures are
described in Appendix E. 





10.9

Number

.  In the construction of this Plan, the singular shall include the plural, in
all cases where that meaning would be appropriate. 







22

10-K & EXHIBITS - PAGE 75

10.10

Plan Not in Place of Workers' Compensation

.  This Plan is not in place of and does not affect any requirement for coverage
by Workers' Compensation insurance. 



10.11

Effective Date

.  This Plan is a Restatement of the Paul Mueller Company Tax Savings Plan.  The
Plan was originally effective as of January 1, 1996.  The Restatement is
effective as of October 31, 2003.  As of that same date, the Paul Mueller
Company Dependent Care Assistance Plan is amended and restated as Article VII of
this Plan.  The Paul Mueller Company Dependent Care Assistance Plan was also
originally effective as of January 1, 1996. 





IN WITNESS WHEREOF, this Tax Savings Plan has been executed on behalf of Paul
Mueller Company this 30th day of October, 2003.



     

PAUL MUELLER COMPANY

             

By:

/S/       DANIEL C. MANNA             

     

Title:

            PRESIDENT & CEO             

ATTEST:

     

By:

/S/    DONALD E. GOLIK        

     

Title:

SR. VICE PRESIDENT & CFO

 

   



23

10-K & EXHIBITS - PAGE 76

APPENDIX A

CONTINUATION OF COVERAGE UNDER COBRA

1.

COBRA Qualifying Events

.  If you lose coverage under the Health Care Flexible Spending Account portion
of the Plan as a result of one of the following six events, you (or your
Dependents) may elect to continue that coverage, in accordance with the
provisions of COBRA.  These six "COBRA qualifying events" are as follows: 



 

(a)

your death; 



 

(b)

your termination of employment (other than for gross misconduct); 



 

(c)

your reduction in work hours below the minimum needed to maintain eligibility
under the Plan; 



 

(d)

your entitlement to Medicare benefits; 



 

(e)

your divorce or legal separation; or 



 

(f)

your child ceasing to be a Dependent under the terms of the Plan. 



 

It is the obligation of you or your Dependent to notify the Benefits Committee
within 60 days of any divorce, legal separation, or child's ceasing to be a
Dependent under the Plan.  If such timely notice is not received, the provisions
of this Appendix A will not apply with respect to that event. 



2.

Maximum Coverage Period

.  If coverage is terminated, you or your Dependents may continue coverage
through the end of the Plan Year in which the qualifying event occurs. 





3.

Cost and Coverage

.  The monthly charge for COBRA coverage will be equal to the amounts previously
taken from your pay (plus an additional 2% of that amount, as an administrative
fee); provided, however, that if you elect to continue coverage while you are on
a leave of absence authorized under the Uniformed Services Employment and
Reemployment Rights Act, there will be no administrative fee for the first 30
days of continued coverage.  The COBRA coverage to which you and your Dependents
are entitled will be the same as that provided to active Employees and their
Dependents. 





4.

Electing COBRA Coverage

.  After the Benefits Committee is notified of a qualifying event, you will be
sent a notice and an election form.  If you wish to elect COBRA coverage, you
must complete the election form and return it within 60 days from the later of
the date it is sent or the date your coverage would otherwise terminate. 





If you elect continued coverage, you must make payment for the period from the
date coverage would otherwise terminate.  Payment for this period must be made
within a 45-day grace period after the date of the election.  Subsequent
payments must be made by the first day of each month for which coverage is to be
provided -- subject to a 30-day grace period. 





24

10-K & EXHIBITS - PAGE 77

5.

Termination of COBRA Coverage

.  COBRA coverage is subject to automatic termination upon the occurrence of any
of the following events: 



 

(a)

if a required payment is not made before the end of a grace period described in
Section 4, above; or 



 

(b)

if the Company ceases to maintain any group health plan on behalf of any active
employees. 





25

10-K & EXHIBITS - PAGE 78

APPENDIX B

CONTINUATION OF COVERAGE UNDER THE FMLA

1.

Continuation of Coverage

.  If you take a period of leave authorized by the Family and Medical Leave Act
("FMLA Leave"), you may continue coverage for yourself and your Dependents under
the Health Care Reimbursement Account portion of the Plan during your period of
FMLA Leave.  You may do so by making the same contribution you would have made
had you not taken FMLA Leave, but had instead continued your active employment
and your participation in the Plan. 



You will not have the right to continue coverage under the provisions of this
Appendix, however, if you inform your Employer before beginning your leave or
after commencement of your leave that you do not intend to return to work for
the Employer at the conclusion of your leave.  You may still have a right,
following the conclusion of any period during which coverage could have been
continued on account of FMLA Leave, to continue coverage under the Plan's COBRA
provisions, which are described in Appendix A. 



2.

Timing of Payment for Coverage

. 





 

(a)

Paid FMLA Leave

.  If you are on a period of FMLA Leave that is, at either your or your
Employer's election, paid leave substituted for FMLA Leave, your contributions
for coverage will be made in the same manner that they would have been made had
you not taken FMLA Leave (but had instead continued your employment and your
participation in this Plan).  Because active Employees make their contributions
through salary reduction, your contributions during your paid leave would be
made through salary reduction. 





 

(b)

Unpaid FMLA Leave

.  If your FMLA Leave is unpaid, you must make your contributions no later than
the time they would have been made had you not taken FMLA Leave (but had instead
continued your employment and your participation in this Plan). 





 

(c)

Termination of Coverage

.  If you are entitled to a period of FMLA Leave, you may elect not to continue
coverage under this Plan during your leave.  In that case, your coverage would
terminate on the last day of the month for which you paid advance
contributions.  However, if you elect to continue coverage during a period of
FMLA Leave, your coverage will continue until the earliest of: 





   

  (i)

The date you fail to return to work for your Employer after your period of FMLA
Leave, and after your employment is thereby terminated; 



   

 (ii)

The date you exhaust your entire FMLA Leave; 



   

(iii)

The thirtieth day following the date your contribution was due and unpaid (if
that contribution remains unpaid on the thirtieth day); or 



   

(iv)

The date the Plan terminates. 





26

10-K & EXHIBITS - PAGE 79

 

(d)

Restoration of Coverage

.  If you are on FMLA Leave and do not continue your coverage under this Plan
(whether due to your failure to pay the required contributions or your election
not to continue coverage during your period of leave), your coverage under the
Plan will be reinstated upon your return from FMLA Leave.  You will be entitled
to receive the same coverage you had prior to your commencement of FMLA Leave. 

 

(e)

Special Rules for Key Employees

. 

   

  (i)

Key Employee

.  Special rules apply to key employees.  For this purpose, a "key employee" is
a salaried employee who is among the highest paid 10 percent of all employees
employed by your Employer within 75 miles of one of your Employer's worksites,
and who is FMLA-eligible (who, for example, meets the minimum hour requirements,
and works for a large enough facility, to be covered under the FMLA). 
Determinations of whether an employee is a key employee will be made under
certain technical rules set forth in government regulations found at 29 C.F.R. 
Section 825.217. 

   

 (ii)

Continuation of Coverage

.  If you are a key employee, special rules will apply.  In that event, if you
are entitled to FMLA Leave, and your Employer properly notifies you that it does
not intend to restore you to your job at the end of your leave because doing so
would cause substantial and grievous economic injury to your Employer's
operations, and if you nevertheless do not, within a reasonable time after
receiving that notice, terminate your FMLA Leave and return to work for your
Employer, your coverage (and that of your Dependents) will continue until the
earliest of: 

     

(A)

The date you give notice to your Employer that you no longer wish to return to
work; 



     

(B)

The date your Employer denies your reinstatement to employment at the end of
your FMLA Leave; 



     

(C)

The thirtieth day following the date your contribution was due and unpaid (if
that contribution remains unpaid on the thirtieth day); or 



     

(D)

The date the Plan terminates. 



3.

Construction in Accordance With FMLA

.  The rules in this Appendix B will be interpreted and applied in a manner
consistent with the provisions of the Family and Medical Leave Act and
regulations the government issues under that Act. 





27

10-K & EXHIBITS - PAGE 80

APPENDIX C

TAX BENEFITS AVAILABLE FOR DEPENDENT CARE EXPENSES

Many people find it necessary to pay for the care of their children or other
dependents so that they can work outside of the home.  If that is your
situation, you may be eligible for certain tax benefits provided under the
Internal Revenue Code (the "Code").  We want to describe two of those benefits,
and then help you judge which would be best suited to your own circumstances. 
(Note that this discussion -- including the table shown on the following page --
is based on the Code provisions in effect as of October 31, 2003.  If these
provisions are modified, the comparison between these two tax benefits may
change, as well.) 



Your Two Options



The Code helps to pay for dependent care expenses in two different ways.  First,
it may be possible to exclude from your taxable income a portion of the
dependent care expenses you incur.  Second, you may receive a credit against
your taxes equal to a portion of such expenses.  Although the exclusion and
credit are calculated in entirely different ways, they are both subject to
essentially the same eligibility requirements.  Moreover, the dependent care
expenses to which each applies are limited to the earned income of you or your
spouse, whichever is smaller.  These requirements and limitations are described
in Article VII of the Plan.  The remainder of this discussion will assume that
you are eligible for at least a certain level of both such benefits. 



Dependent Care Exclusion



You will note that the dependent care exclusion is described in Article VII of
the Plan.  The exclusion works like this.  You elect to have the Employer
withhold a portion of your salary each month and contribute that amount to a
Dependent Care Flexible Spending Account.  Those amounts, up to a maximum of
$5,000 per year, may be used to pay for the expenses of dependent care -- and
are then excluded from the amount of compensation reported on your Form W-2.  In
other words, this would not be a deduction (which you would have to itemize on
your income tax return), but would simply never be considered a part of your
income. 



Dependent Care Credit



The dependent care credit is entirely different from the exclusion described
above.  A credit is applied directly against the amount of taxes you would
otherwise pay.  You must use a two-step process to calculate the amount allowed
as a dependent care credit.  First, you should determine the amount of your
dependent care expenses.  Beginning in 2003, this amount is subject to an upper
limit of $3,000 for one dependent, and $6,000 for two or more dependents. 
Second, you should determine your adjusted gross income.  Generally speaking,
this is the amount of your income before deductions or exemptions are
subtracted.  Depending on your level of adjusted gross income, you may claim a
tax credit of from 20% to 35% of your dependent care expenses. 



28

10-K & EXHIBITS - PAGE 81

The following table will tell you which percentage is applicable to your level
of adjusted gross income. 

Your Adjusted
Gross Income

Applicable Tax
Credit Percentage

0-$15,000

35%

15,001-17,000

34%

17,001-19,000

33%

19,001-21,000

32%

21,001-23,000

31%

23,001-25,000

30%

25,001-27,000

29%

27,001-29,000

28%

29,001-31,000

27%

31,001-33,000

26%

33,001-35,000

25%

35,001-37,000

24%

37,001-39,000

23%

39,001-41,000

22%

41,000-43,000

21%

43,001 and over

20%

Thus, the maximum dependent care credit permitted by law (for two or more
dependents) is 35% of $6,000, or $2,100. 



Which Is Best For You?



Because the exclusion and credit are calculated in entirely different ways, you
will probably obtain a larger dollar benefit from one than you would from the
other.  You will need to consider your particular tax circumstances to know
whether the tax credit or exclusion is best for you. 



When You Might Use Both



Although you may take advantage of only one tax benefit for each dollar of
dependent care expenses, you may choose one option for a portion of your
dependent care expenses, and the other option for the remainder.  Any dollars
you claim under the dependent care exclusion will, however, reduce on a
dollar-for-dollar basis the $3,000 and $6,000 limitations for the dependent care
credit. 



Obtain Independent Advice



Determining whether the dependant care exclusion, the dependent care credit, or
a combination of both, produces the greatest tax benefits will ultimately depend
on a number of variables unique to each individual's situation, such as tax
filing status (e.g., married, single, head of household), number of dependents,
earned income, tax bracket, etc.  We thus urge you to obtain independent tax
advice before deciding whether to elect to participate in the Plan's dependent
care benefit, to claim the dependent care credit, or to do both. 



29

10-K & EXHIBITS - PAGE 82

Plan Ahead



Whether you obtain independent advice or not, you will need to estimate certain
items before deciding whether to elect to participate in the Plan's dependent
care benefit.  These include, for each tax year, your earned income, your
spouse's earned income, your adjusted gross income, your taxable income, and
your dependent care expenses.  Using those estimates, you should be able to
determine your likely tax bracket, the percentage of the dependent care tax
credit you will be eligible to claim, and the maximum expenses you may consider
in determining your eligibility for either benefit.  Once you have made these
determinations, we suggest you calculate the dollar benefits you would obtain
using either or both of the options described above. 



30

10-K & EXHIBITS - PAGE 83

APPENDIX D



PARTICIPANTS' RIGHTS

As a participant in the Paul Mueller Company Tax Savings Plan, you are entitled
to certain rights and protections under the Employee Retirement Income Security
Act of 1974 ("ERISA").  ERISA provides that all Plan participants shall be
entitled to: 



 

Examine, without charge, at the Plan Administrator's office and at other
specified locations, such as worksites, all Plan documents, including insurance
contracts and a copy of the latest Annual Report (Form 5500 series) filed by the
Plan with the U.S.  Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration. 



Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including insurance contracts and copies of
the latest Annual Report (Form 5500 series) and updated summary plan
description.  The Administrator may make a reasonable charge for the copies. 



Receive a summary of the Plan's annual financial report.  The Plan Administrator
is required by law to furnish each participant with a copy of this summary
annual report. 



Continue health care coverage for yourself, spouse, or dependents if there is a
loss of coverage under the Plan as a result of a qualifying event.  You or your
dependents may have to pay for such coverage.  Review this summary plan
description and the documents governing the Plan for rules pertaining to your
COBRA continuation of coverage rights. 



 

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of an employee benefit plan. 
The people who operate your Plan, called "fiduciaries" of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries.  No one, including your employer or any other person, may fire
you or otherwise discriminate against you in any way to prevent you from
obtaining a welfare benefit or exercising your rights under ERISA.  If your
claim for a welfare benefit is denied or ignored, in whole or in part, you have
a right to know why this was done, to obtain copies of documents related to the
decision without charge, and to appeal any denial, all within certain time
schedules. 



Under ERISA, there are steps you can take to enforce the above rights.  For
instance, if you request a copy of the Plan documents or latest Annual Report
from the Plan and do not receive them within 30 days, you may file suit in a
federal court.  In such a case, the court may require the Plan Administrator
to provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Administrator.  If you have a claim for benefits which is denied
or ignored, in whole or in part, you may file suit in a state or federal court. 
In addition, if you disagree with the Plan's decision (or lack thereof)
concerning the qualified status of a medical child support order, you may file
suit in federal court.  If it should happen that Plan fiduciaries misuse the
Plan's money, or if you are discriminated against for asserting your rights, you
may seek assistance from the U.  S.  Department of Labor, or you may file suit
in a federal court.  The court will decide who should pay court costs and legal
fees.  If you are successful, the court may order the person you have sued to
pay these costs and fees.  If you lose, the court may order you to pay these
costs and fees -- for example, if it finds that your claim is frivolous. 



31

10-K & EXHIBITS - PAGE 84

If you have any questions about your Plan, you should contact the Plan
Administrator.  If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S.  Department of Labor, as listed in your
telephone directory, or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S.  Department of Labor, 200
Constitution Avenue, N.W., Washington, D.C.  20210.  You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration. 



32

10-K & EXHIBITS - PAGE 85

APPENDIX E

DISCLOSURE TO THE EMPLOYER OF PROTECTED HEALTH INFORMATION



 

(a)

Construction

.  The rules in this Appendix E will be interpreted and applied in a manner
consistent with the Privacy Rule and the privacy policies and procedures of the
Claims Administrator.  These rules apply only to the Health Care Flexible
Spending Account portion of the Plan. 



   

(b)

Definitions

.  As used in this Appendix, the following terms have the following meaning: 





     

  (i)

Plan

means the Health Care Flexible Spending Account portion of this Paul Mueller
Company Tax Savings Plan.  For purposes of this Appendix E, the Plan also
includes the Claims Administrator. 





     

 (ii)

Protected Health Information ("PHI")

means individually identifiable health information relating to the past, present
or future physical or mental health or condition of an individual, provision of
health care to an individual, or the past, present or future payment for health
care provided to an individual, that is created or maintained as part of the
Plan. 





     

(iii)

Summary Health Information

means information that summarizes claims history, claims expenses, or type of
claims experienced by individuals for whom the Employer has provided benefits
under the Plan, and from which the names, addresses, cities, counties, dates,
telephone and fax numbers, email addresses, Social Security numbers, and other
identifying numbers have been deleted. 





   

(c)

Disclosures to the Employer

.  The Plan may disclose PHI to the Employer for the following purposes: 



     

  (i)

The Plan may disclose Summary Health Information to the Employer if the Employer
requests the Summary Health Information for the purpose of making decisions
regarding modifying, amending, or terminating the Plan. 



     

 (ii)

The Plan may disclose to the Employer information on whether an individual is
participating in the Plan. 



     

(iii)

The Plan may disclose PHI to a Employer to carry out plan administration
functions that the Employer performs, consistent with the provisions of
paragraph (d) of this Appendix. 



   

(d)

Obligations of the Employer

.  The Plan will disclose PHI to the Employer under paragraph (c)(iii) of this
Appendix only upon receipt of a certification from the Employer that the Plan
documents have been amended to incorporate the following provisions. 





 



33

10-K & EXHIBITS - PAGE 86

   

  (i)

The Employer agrees to: 



       

(A)

not use or further disclose PHI, other than as permitted or required by the Plan
document or as required by law; 



       

(B)

ensure that any agents, including a subcontractor, to whom the Employer provides
PHI received from the Plan agree to the same restrictions and conditions that
apply to the Employer with respect to such PHI; 



       

(C)

not use or disclose PHI for employment-related actions and decisions, unless
authorized by the individual to whom the PHI relates; 



       

(D)

not use or disclose PHI in connection with any other benefit or employee benefit
plan of the Employer, unless authorized by the individual to whom the PHI
relates; 



       

(E)

report to the Plan any PHI use or disclosure of which it becomes aware and that
is inconsistent with the uses or disclosures provided for herein; 



       

(F)

make PHI available to an individual in accordance with the Privacy Rule's access
requirements; 



       

(G)

make PHI available for amendment and incorporate any amendments to PHI in
accordance with the Privacy Rule; 



       

(H)

make available the information required to provide an accounting of
disclosures; 



       

(I)

make its internal practices, books and records relating to the use and
disclosure of PHI received from the Plan available to the Secretary of the
Department of Health and Human Services for the purposes of determining the
Plan's compliance with the Privacy Rule; 



       

(J)

if feasible, return or destroy all PHI received from the Plan that the Employer
still maintains in any form, and retain no copies of such PHI when no longer
needed for the purpose for which disclosure was made (or, if return or
destruction is not feasible, limit further uses and disclosures to those
purposes that make the return or destruction infeasible); and 



 

34

10-K & EXHIBITS - PAGE 87

     

(K)

ensure that adequate separation between the Plan and the Employer is
established, as set forth in paragraph (d)(ii) of this Appendix. 



     

 (ii)

Access to and use and disclosure of PHI will be limited to only those employees
in the Employer's Human Resources Department who have a need for the PHI in
conjunction with their performance of plan administration functions for the
Plan, including any employee who receives PHI relating to payment under, health
care operations of, or other matters pertaining to, the Plan in the ordinary
course of business. 



     

(iii)

If the persons described in paragraph (d)(ii) of this Appendix do not comply
with the conditions set forth in paragraph (d)(i) of this Appendix, the Employer
will provide a mechanism for resolving issues of noncompliance, including
appropriate disciplinary sanctions. 



   

(e)

Effective Date

.  The rules set forth in this Appendix E become effective on April 14, 2004. 



 



35

10-K & EXHIBITS - PAGE 88